Name: Commission Regulation (EC) No 684/2004 of 13 April 2004 amending Regulation (EC) No 466/2001 as regards dioxins (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  health;  deterioration of the environment
 Date Published: nan

 Avis juridique important|32004R0684Commission Regulation (EC) No 684/2004 of 13 April 2004 amending Regulation (EC) No 466/2001 as regards dioxins (Text with EEA relevance) Official Journal L 106 , 15/04/2004 P. 0006 - 0007Commission Regulation (EC) No 684/2004of 13 April 2004amending Regulation (EC) No 466/2001 as regards dioxins(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food(1), and in particular Article 2(3) thereof,Whereas:(1) Commission Regulation (EC) No 466/2001 of 8 March 2001 setting maximum levels for certain contaminants in foodstuffs(2), establishes maximum levels for dioxins in certain foodstuffs.(2) The maximum levels for dioxins apply from 1 July 2002. The application of the text has revealed a need for some clarification of the description of the products or the parts of the product to which the maximum level apply.(3) Available data indicate that free range and semi-intensive eggs may contain higher levels of dioxin than battery eggs. Measures have to be taken to ensure that dioxin levels in free range and semi-intensive eggs are reduced and a transition period for the application of the levels was foreseen until 1 January 2004. It now appears that more time is needed for the investigations to define possible measures to reduce the dioxin levels in free range and semi-intensive eggs and for implementing these measures. It is therefore appropriate to extend the transition period for one year.(4) In the meantime, Commission Directive 2002/69/EC of 30 July 2002 laying down the sampling methods and the methods of analysis for the official control of dioxins and the determination of dioxin-like PCBs in foodstuffs(3) has been adopted.(5) Regulation (EC) No 466/2001 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Annex I, section 5 of Regulation (EC) No 466/2001 is amended as follows:1. in the first column, point 5.1.2., "Liver and derived products" is replaced with "Liver and derived products originating from terrestrial animals";2. in the first column, point 5.2., the following sentence is added to footnote (5): "Where fish are intended to be eaten whole, the maximum level shall apply to the whole fish".3. in the first column, point 5.4., footnote (8), "10 January 2004" is replaced with "1 January 2005".4. in the first column, point 5.5 Oils and fats, second indent "Vegetable oil" is replaced with "Vegetable oils and fats".5. in the third and fourth column, point 5.1.1. to point 5.5., the words "Directive 2001/.../EC (*)" is replaced with "Directive 2002/69/EC(4)."Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 37, 13.2.1993, p. 1. Regulation amended by Regulation of the European Parliament and of the Council (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1).(2) OJ L 77, 16.3.2001, p. 1. Last amended by Regulation (EC) No 455/2004 (OJ L 74, 12.3.2004, p. 11).(3) OJ L 209, 6.8.2002, p. 5.(4) OJ L 209, 6.8.2002, p. 5.